United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-3053
                                     ___________

Scherry Riggins,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
                                     *
Pulaski Bank and Trust Company,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                               Submitted: January 12, 2007
                                  Filed: January 26, 2007
                                   ___________

Before LOKEN, Chief Judge, BYE and SHEPHERD, Circuit Judges.
                              ___________

PER CURIAM.

       Scherry Riggins appeals the district court’s1 adverse grant of summary
judgment in her employment discrimination and retaliation suit against her former
employer, Pulaski Bank and Trust Company. Having carefully reviewed the record,
see Kincaid v. City of Omaha, 378 F.3d 799, 803-04 (8th Cir. 2004) (de novo standard
of review), we agree with the district court that Riggins failed to establish that Pulaski
Bank’s proffered legitimate, nondiscriminatory reasons for her termination were


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
pretextual. See Gilooly v. Mo. Dep’t of Health & Senior Servs., 421 F.3d 734, 739
(8th Cir. 2005) (burden-shifting analysis).

      Accordingly, we affirm. See 8th Cir. R. 47B.

                      ______________________________




                                       -2-